              Case 1:20-cr-00124-DAD-BAM Document 5 Filed 08/19/20 Page 1 of 1


 1

 2

 3

 4

 5
                                      UNITED STATES DISTRICT COURT
 6
                                     EASTERN DISTRICT OF CALIFORNIA
 7

 8
                                                      ) CASE NO. 1:20-CR-00124-DAD-BAM
 9   UNITED STATES OF AMERICA,                        )
                                                      )
10                                  Plaintiff,        ) UNSEALING ORDER
                   v.                                 )
11                                                    )
                                                      )
12   FERNANDO MANJARREZ,                              )
                                                      )
13                                 Defendant.

14

15            Good cause due to the defendant’s pending Arraignment on the Indictment in the Eastern District

16 of California, it is hereby ordered that the Indictment, Arrest Warrant, and related court filings in the

17 above matter, be UNSEALED.

18            IT IS SO ORDERED.

19
     Dated:      August 19, 2020                               /s/
20                                                     UNITED STATES MAGISTRATE JUDGE

21

22

23

24

25

26

27

28
